internal_revenue_service number release date index number -------------------------- -------------------------- -------------------------------------- ------------------------------------ department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b1 - plr-118341-03 date march legend legend h w x ------------------------------------------- ---------------------------------------------------------------------------------------- ---------------------- --------------------- y grat a grat b exempt qsst a non exempt qsst a exempt qsst b non exempt qsst b ----------------------- ---------------------------- ------------------------ ---------------------------------------------- ----------------------- ----------------------------------------- ----------------------- --------------------------------------------------- ----------------------- --------------------------------------------------------- ----------------------- --------------------------------------------------- ----------------------- --------------------------------------------------------- ----------------------- ---------------------------- -------------------------- -------------------------- -------------------------- ------------------- ------------ -------- ----- ---------- ------------------ plr-118341-03 d1 d2 d3 d4 d5 n1 n2 n3 n4 state dear ------------------------ this responds to your letter dated date on behalf of the taxpayer exempt qsst a requesting rulings under d and of the internal_revenue_code facts x is a corporation organized under the laws of state it filed an election to be treated as an s_corporation under ' a effective d1 h and w as grantors formed grat a and grat b under the laws of state on d2 for the benefit of y on d2 grat a and grat b each acquired n1 shares of x nonvoting common_stock and n2 shares of x voting common_stock the instruments creating the grats provide in part that article from the date of this agreement until the fifth anniversary of the date of this agreement or the grantor s earlier death athe trust term the trustee shall pay to the grantor the aannuitant an aannuity amount plr-118341-03 article the trust term expires on the fifth anniversary of the date of this agreement and grantor s daughter y or any of her descendants is living the trustee shall divide the trust assets as provided in article article if the trust term expires on the fifth anniversary of the date of this agreement and y or any of y s descendants is then living the trustee shall divide the trust assets as follows a the trustee shall first set apart property in an amount equal in value to the grantor s unused generation-skipping tax exemption as defined in article this amount shall be distributed to and held by the trustee of the exempt trusts under article b the balance of the trust assets shall be distributed to and held by the trustee of the nonexempt trusts under article for the benefit of y if and while y is living and her decedents article if y is living at the time the trust estate is received by the trustee the trustee shall hold the property of the trust estate as a separate exempt trust for the benefit of y under the provisions of this article article during y s lifetime the trustee may distribute to or for the benefit of y so much of the net_income and principal of the trust up to the whole thereof as the trustee determines is required to provide for the beneficiary s health support maintenance and education article any income of the trust not distributed in a calendar_year shall be accumulated and added to principal at or prior to the end of such year plr-118341-03 article if any time during y s lifetime the trustee other than y determines that prevailing circumstances no longer justify the continuation of the trust that trustee may terminate the trust and distribute all the remaining trust property to y article unless the trust has been terminated earlier under the provisions of article the trust shall terminate upon y’s death upon termination the trustee shall distribute the property of the trust as y by will appoints outright or in trust to and among h’s and w’s descendents or if none are living to any one or more of the spouses of h’s and w’s descendants and any one or more organization to which a gift may qualify as a charitable_contribution under sec_170 and qualifies for a charitable deduction under sec_2055 and sec_2522 the power_of_appointment may not be exercised to postpone the vesting of any interest in the trust for a period longer than years after the death of the last to die of all of the beneficiaries of the trusts created under this agreement who were living or conceived on the date of this agreement article the trustee of two or more trusts created by this or any other instrument may merge such trusts if the beneficiary or beneficiaries are the same and the terms of the trusts are substantially the same article the beneficiary or the beneficiary s legal_representative may elect to have sec_1361 of the code apply to one or more of such corporations if such an election is made all provisions of the trust shall be interpreted construed and administered in a manner consistent with the grantor s intention that the trust be treated for all purposes as a qualified_subchapter_s_trust article notwithstanding any provision of this agreement directing otherwise if rules applicable to a qualified_subchapter_s_trust at the time when subchapter_s stock is distributable to the trust in monthly or quarterly installments to or for the benefit of the beneficiary and no distributions of income or principal from the trust go to any other person except the beneficiary during the beneficiary s lifetime plr-118341-03 on d3 grat a s term expired resulting in exempt qsst a and non exempt qsst a being formed on d4 grat a transferred n3 shares of x nonvoting common_stock to exempt qsst a equaling the grantor s unused gst tax exemption grat a transferred n2 shares of x voting common_stock and n4 shares of x nonvoting common_stock to non exempt qsst a exempt qsst a and non exempt qsst a each filed a qualified_subchapter_s_trust aqsst election under ' d effective d4 on or about d5 h and w allocated their remaining gst_exemption amounts to exempt qsst a on a form_709 united_states gift and generation-skipping_transfer_tax return on d3 grat b s term also expired resulting in exempt qsst b and non exempt qsst b being formed on d4 grat b also transferred n3 shares of x nonvoting common_stock to exempt qsst b equaling the grantor s unused gst tax exemption grat b transferred n2 shares of x voting common_stock and n4 shares of x nonvoting common_stock to non exempt qsst b exempt qsst b and non exempt qsst b each filed a qsst election effective d4 on or about d5 h and w allocated their remaining gst_exemption amounts to exempt qsst b on a form_709 united_states gift and generation-skipping_transfer_tax return exempt qsst b proposes to merge with and into exempt qsst a pursuant to article of the grat agreements in addition to the facts discussed above the taxpayer represents the following dollar_figure no additions have been made to exempt qsst a or to exempt qsst b since initial funding dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the terms and provisions of exempt qsst a and exempt qsst b are substantially identical y is the beneficiary of both exempt qsst a and exempt qsst b exempt qsst a and exempt qsst b have continuously qualified as qssts since the d3 effective date of their qsst elections x has consistently treated y as the owner of the x stock held by exempt qsst a and exempt qsst b and all of y s tax returns have been filed consistent with that status the merger will not change the quality or value of y s interest in either exempt qsst a s or exempt qsst b s assets and that it will not confer upon y any additional powers or beneficial interests the merger is being proposed to simplify the management and administration of the trusts plr-118341-03 following the merger the terms of exempt qsst a will continue to provide that during the life of the current income_beneficiary there shall be only one income_beneficiary of trust any corpus distributed during the life of the current income_beneficiary may be distributed only to the income_beneficiary the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of the beneficiary s death or termination of the trust and upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to that beneficiary and all of the income will be distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states law and analysis sec_61 and sec_1001 ruling sec_61 of the code provides that gross_income means all income from whatever source derived sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in ' for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property received sec_1001 provides that except as otherwise provided in subtitle a the entire amount of the gain_or_loss determined under ' on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained in 499_us_554 the supreme court addressed whether a sale_or_exchange has taken place that results in a realization of gain_or_loss under ' of the code the court stated that an exchange of property gives rise to a realization event under ' a if the properties exchanged are materially different consequently the court held that an exchange of mortgages constituted a realization event under ' a because the exchanged interests - loans that were made to different obligors and secured_by different homes - were legally distinct entitlements plr-118341-03 sec_1361 ruling sec_1361 defines an s_corporation as a small_business_corporation for which an election under ' a is in effect sec_1361 defines asmall business corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in ' c or an organization described in c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a subchapter_s_corporation shareholder sec_1361 provides that a qsst with respect to which a beneficiary makes an election under ' d will be treated as a_trust described in ' c a i and the qsst s beneficiary will be treated as the owner for purposes of ' a of that portion of the qsst s s_corporation stock to which the election under ' d applies under ' d a the beneficiary of a qsst may elect to have ' d apply under ' d d this election will be effective up to days and two months before the date of the election sec_1361 provides that a qsst is a_trust the terms of which require that i during the life of the current income_beneficiary there shall be only income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary s death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary in addition ' d b requires that the trust distribute all of its income within the meaning of ' b currently to one individual who is a citizen or resident_of_the_united_states sec_1_1361-1 provides that the beneficiary of the qsst who is treated as the owner of that portion of the trust that consists of s_corporation stock is treated as the shareholder for the purpose of ' b defining the term asmall business corporation sec_2601 ruling plr-118341-03 sec_2601 of the internal_revenue_code imposes a tax on each generation- skipping transfer gst which includes under sec_2611 a taxable_distribution a taxable_termination and a direct_skip under a of the tax_reform_act_of_1986 the gst tax is generally applicable to generation-skipping transfers made after date sec_2602 provides that the amount of the tax imposed by sec_2601 is the taxable_amount determined under subchapter_c multiplied by the applicable_rate determined under subchapter_e sec_2641 provides that the term applicable_rate means with respect to any gst the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption of dollar_figure adjusted for inflation that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2642 provides that the inclusion_ratio is the excess if any of over the applicable_fraction determined for the trust from which the transfer is made or in the case of a direct_skip the applicable_fraction determined for the skip the applicable_fraction is a fraction in which the numerator is the amount of the gst_exemption allocated to the trust or in the case of a direct_skip allocated to the property transferred in the skip and the denominator is the value of the property transferred to the trust or transferred in the direct_skip reduced by any federal estate_tax or state death_tax actually recovered from the trust attributable to the property and any charitable deduction allowed under and with respect to the property sec_26_2654-1 of the generation-skipping_transfer_tax regulations provides that if there is more than one transferor with respect to a_trust the portions of the trust attributable to the different transferors are treated as separate trusts for purposes of chapter conclusion sec_61 and sec_1001 ruling in the present case the terms and conditions of each of the merged trusts are substantially identical to the terms and conditions of the surviving trust because the property interests and legal entitlements of the beneficiaries will remain unchanged by the proposed mergers it is consistent with cottage savings to find that the beneficiaries interests after the proposed mergers will not differ materially from the beneficiaries interests before the proposed merger thus the proposed mergers will plr-118341-03 not result in the realization of any gain_or_loss or other taxable_event under or of the code to the current trust_beneficiary sec_1361 ruling article of the instrument creating exempt qsst a and exempt qsst b allows for a merger of similar trusts only when the trusts have the same income_beneficiary under '1 j the x shares which make up the corpus of exempt qsst a and exempt qsst b are treated as directly owned by y any transfer of the x shares pursuant to a merger under article would effectively be a transfer of the shares from y to y therefore inclusion of article permitting the merger of similar trusts did not make either trust ineligible to be a qsst provided that both exempt qsst a and exempt qsst b qualified as qssts on the date that exempt qsst b transferred its x shares to exempt qsst a the transfer did not terminate exempt qsst a s qsst election sec_2601 ruling in the present case the terms of exempt qsst a and exempt qsst b are identical and each trust has an inclusion_ratio of zero h is the transferor for gst purposes with respect to exempt qsst a and w is the transferor with respect to exempt qsst b after the merger the portion of the successor trust exempt qsst a attributable to w and the portion of the successor trust attributable to h will be treated as separate trusts for purposes of chapter and each portion will have a zero inclusion_ratio for purposes of ' therefore based on the facts submitted and representations made we conclude after the merger the inclusion_ratio with respect to exempt qsst a will continue to be zero the act of merging the trusts will not cause any distributions from exempt qsst a to become subject_to gst tax provided there are no post-merger additions to exempt qsst a except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed on whether x is a subchapter_s_corporation for federal tax purposes or whether any of the trusts discussed qualify as qssts a b plr-118341-03 this ruling is directly only to the taxpayer that requested it sec_6110 of the code provides that if may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely s dan carmody dan carmody senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc --------------------------------------------------- ---------------------------------- -------------------------------------- -------------------------------- ---------------------- ------------------- -------------------------- ----------------------------------- ------------------------- ------------------------------------ -------------------- -------------------- ------------------------
